OPINION — AG — THE REQUIREMENT CONTAINED IN SENATE BILL NO. 235 OF THE FIRST REGULAR SESSION, THIRTY-SIXTH OKLAHOMA LEG. (68 Ohio St. 1977 Supp., 2457 [68-2457]) THAT NOT MORE THAN ONE MEMBER SHALL LIVE IN ANY ONE COUNTY COMMISSIONER'S DISTRICT DOES NOT AFFECT CURRENT MEMBERS OF COUNTY BOARDS OF EQUALIZATION BUT WILL BE EFFECTIVE ONLY WITH RESPECT TO FUTURE APPOINTMENTS TO FILL VACANCIES ON THE CURRENT BOARDS, APPOINTMENTS AND REAPPOINTMENTS FOR THE NEW TERM OF OFFICE. CITE: 68 Ohio St. 1976 Supp., 2457 [68-2457] (MARVIN C. EMERSON)